Fourth Court of Appeals
                                           San Antonio, Texas
                                              September 26, 2017

                                              No. 04-17-00528-CV

                                           Maria Patricia FACUNDO,
                                                   Appellant

                                                       v.

                                   Abraham VILLEZCAS and Lety Villezcas,
                                                Appellees

                            From the 49th Judicial District Court, Webb County, Texas
                                      Trial Court No. 2016CV7001941-D1
                                   Honorable Jose A. Lopez, Judge Presiding

                                          ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
October 21, 2017.

                                                            PER CURIAM


ATTESTED TO: _________________________________
             KEITH E. HOTTLE,
             Clerk of Court



cc: Cynthia Perez Lenz                                      Robert N. Freeman, II
Official Court Reporter                                     Freeman & Castillon
49th District Court                                         1620 Santa Ursula Avenue, Suite 2
1110 Victoria Street, Suite 304                             Springfield Ave., Suite
Laredo, TX 78040                                            Laredo, TX 78041

Armando Trevino
Law Offices of Ramos-Trevino
1519 Washington Street, Suite 1
Laredo, TX 78040